 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocalUnionNo.72,UnitedAssociationofJourneymen and Apprentices of the Plumbing &Pipefitting Industry of theUnitedStatesandCanada(Charles E. Turner and Company, Inc.)andJames D. Mull. Case10-CB-1731October 20, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND JENKINSOn May 5, 1969, Trial Examiner Alba B Martinissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer's Decision and a supporting briefPursuant to the provisions of Section 3(b) of theNationalLabor RelationsAct, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committedThe rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions, brief, and theentire record in the case, and hereby adopts thefindings, conclusions, and recommendations' of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, asmodifiedbelow,andherebyordersthattheRespondent,LocalUnionNo.72,UnitedAssociation of Journeymen and Apprentices of thePlumbing& Pipefitting Industry of the UnitedStatesandCanada, its officers,agents,andrepresentatives, shall take the action set forth in theTrialExaminer'sRecommended Order, as hereinmodified.'Respondent has excepted to the Trial Examiner'sRecommended Orderand Notice insofar as the breadth of the proscription extends beyond thespecificemployer,employee,and type of violation here involvedRespondent also has excepted to the requirement that it provide theCharging Party,Mull, with a written statement that it has no objection tothe employment of Mull by any other employer As the record in thisproceeding discloses only a single violation involving but one employee,and is without indication of any broader pattern of conduct involvingdiscrimination against any other employee, we find merit,in part, in theseexceptions,and shall issue a more limited order, as hereinafter set forth,confining the proscription to discrimination or attempted discriminationdirected against MullIDelete paragraphs 1(a) and 1(b) of the TrialExaminer's Recommended Order and substitute thefollowing therefor"(a)Causing or attempting to cause Charles E.Turner and Company, Inc., its officers, agents,successors, or assigns, or any other employer, torefuse to hire James D. Mull, to discharge him, tolimithisjobopportunities,orotherwisetodiscriminate against him in violation of Section8(a)(3) of the Act"(b) In any like or related manner restraining orcoercing employees of Charles E. Turner in theexercise of rights guaranteed in Section 7 of the Act,except to the extent that such rights may be affectedby an agreement made in accordance with theprovisions of Section 8(a)(3) of the Act requiringmembership in the Union as a condition ofemployment "2.Delete paragraph 2(a) of the Trial Examiner'sRecommended Order and substitute therefor thefollowing paragraph, and renumber the subsequentparagraphs:"(a)Make whole James D. Mull for any loss ofearnings he may have suffered by reason of theRespondent's causing the discrimination against himby paying him: (1) an amount equal to the wages hewould have earned, but for Respondent's unlawfulconduct, from April 29 to July 23, 1968, inclusive,lessMull's earnings during that period, the amountof backpay due to be computed on a quarterly basisin the manner set forth by the Board inFWWoolworth Company.90 NLRB 289, and (2) inaddition, an amount equal to any and all expensesincurredbyMull in seeking new employmentbetween April 29 and July 23, 1968 The amountsdue Mull under the terms of these provisions shallbear interest at the rate of 6 percent per annum tobe computed in the manner set forth inIsisPlumbing & Heating Co,138 NLRB 716."3.Delete the first and second indented paragraphsof the Appendix attached to the Trial Examiner'sDecision and substitute the following:WE WILL NOT cause or attempt to causeCharlesE.TurnerandCompany, Inc., itsofficers,agents, successors, or assigns, or anyother employer, to refuse to hire James D. Mull,to discharge him, to limit his job opportunities, orotherwise to discriminate against him in violationof Section 8(a)(3) of the Act.WE WILL NOT in any like or related mannerrestrain or coerce employees of Charles E. Turnerin the exercise of rights guaranteed in Section 7 ofthe Act, except to the extent that such rights maybe affected by an agreement made in accordancewith the provisions of Section 8(a)(3) of the Actrequiring membership in the Union as a conditionof employment.4.Delete the fifth indented paragraph of theAppendix attached to the Trial Examiner's Decision.179NLRB No. 32 LOCALUNION NO.72, PLUMBERS213TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEALBA B. MARTIN, Trial ExaminerWith all parties'represented by counsel, this proceeding was heard beforeme in Atlanta, Georgia, on January 15 and 16, 1969, oncomplaint of the General Counsel of the National LaborRelationsBoard and answer of Local Union No 72,United Association of Journeymen and Apprentices of thePlumbing & Pipefitting Industry of the United States andCanada, herein called Respondent and Respondent Unionand the Union. The issue litigated was whetherRespondent caused the employer of James D. Mull, thecharging party, discriminatorily to dischargeMull inviolation of Section 8(a)(3), Respondent thereby violatingSection 8(b)(2) and 8(b)(I)(A) of the ActAfter thehearing the General Counsel and Respondent filed briefs,which have been carefully consideredUpon the entire record and my observation of thewitnesses, I hereby make the followingFINDINGS AND CONCLUSIONSITHE BUSINESS OF THE EMPLOYERCharles E. Turner and Company, Inc , herein called theTurner Company, the Company, and the Employer, is aGeorgia corporation with its office and place of businessinDecatur, Georgia, where it is engaged as a mechanicalcontractor in the building and construction industryDuring the 12 months prior to the issuance of thecomplaint on December 5, 1968, a representative period,the Employer purchased and received materials valued inexcess of $50,000 directly from suppliers located outsidethe State of Georgia Upon this evidence I find that theEmployer is engaged in commerce within the meaning ofSection 2(6) and (7) of the ActH. THE LABORORGANIZATION INVOLVEDLocalUnionNo72,UnitedAssociationofJourneymenandApprenticesof the Plumbing &Pipefitting Industry of the United States and Canada is alabor organization within the meaning of Section 2(5) ofthe ActIII.THE UNFAIR LABOR PRACTICESA. Causing the Turner Company to Discharge MullJames D. Mull, a journeyman plumber for 20 years,had worked exclusively for the Turner Company for over11/2 years, when he was discharged as a result of atelephone call from Respondent Union's business agent,Marion Lee, to the Turner Company's president, CharlesE Turner.Mull worked for this Employer from August 1966 untilhis discharge April 26, 1968. He was a satisfactory andvalued employee, and a very honest and credible witness.Charles E Turner by his demeanor as a witness alsoimpressed me as a credible witness He credibly testifiedthat the single precipitating fact that caused him todischargeMull was Lee's telephone call to him of April26. In this call Lee informed Turner that Mull was not"in" the Local and that Mull was not eligible foremployment until such time as he came on referral fromLee. Immediately thereafter Turner told Mull that Leehad said that Mull could not work for the TurnerCompany unless he came out there on a referral fromLee. As Turner and Mull continued talking the latter toldTurner that he knew he couldn't work for him any longerbecause he had not been accepted into the Local, and thathe didn't want to put Turner on the spot by forcing theissueMull hasn't worked for the Turner Company sinceTurner knew about Mull's predicament with the Unionbefore Lee's call, so that he was not taken by surprise.The evening before Mull had telephoned Turner andreported what had happened at the meeting of the Local'sexecutive board that evening, before whichMull hadappeared. At that meeting, after hearing some allegationsagainstMull and hearing Mull's denial, the executiveboard considered the matter in the absence of Mull andthen, according to Mull's credited testimony, the chairmanof the executive board instructedMull to report toBusinessAgentLeethefollowingmorningforreassignment to another jobAnother member of theExecutive Board askedMull, according to the latter'sundenied testimony, why he did not take a transfer tosome other job for 6 months and "work his way back toTurner if I wanted to be there " Mull told them that hewould not accept the reassignment, that he would rathernot be a member of the Union then be removed from hisjob with TurnerMull had served a 6-month probationary period as anapplicant for memberhsip in the Union but had not yetbeen obligated as a member. He had been summoned toappear before the executive board because a fellowworker, one Joel Jones, had testified that Mull had toldJones he thought Lee and the Union's secretary-treasurer,Harper, were stealing money from the Local Both beforethe executive board and before me, Mull denied theallegation.Mull's lawyer subpenaed Jones to appearbefore me but Jones did not appear' No formal chargeswere filed against Mull before the Local or by the Local.Mull has not been admitted to membership in the Localand has not withdrawn his application for membershipThe Union's leverage has been applied to remove Mullfrom the Turner Company and from Charles E TurnerIn July 1967 Charles E. Turner had taken the initiativeand signed an agreement with the Local which gave theUnion exclusive referral (for 5 days) of new employees Atthe time he was negotiating this contract with BusinessAgent Lee, the latter and Turner agreed that Turnerwould keep one employee, Mull, and that he would obtainallhisother employees from the Union At this timeTurner discharged all his employees butMull,andrestaffed with referrals from the Union The record doesnot show how many employees were affected by thisactionWhen Lee told Turner that Mull was not "in" theLocal, and was not eligible for employment by Turneruntil he came on referral from Lee, Turner knew that Leeand the Union had the muscle to enforce its decision tohave Mull removed from Turner's employ. Only 7 monthsbefore that the Turner Company employees had struck ontwo jobs side by side in protest against nonunioncontractors on the jobs. In a conversation on the jobsitesTurner persuaded Lee to let Turner's employees on one'The morning before the executive board meeting that night, Jones hadtold Turner he knew nothing of the details but knew the Union was callingMull before the executive boardAt Turner's request Jones called theUnion's financial secretary-treasurer and then reported to Turner that oneParker and another union member were going to testify against MullJones did not tell Turner that he, himself,would testify againstMull 214DECISIONSOF NATIONALLABOR RELATIONS BOARDjob return to work because the nonunion work the strikewas protesting was not within Local 72's jurisdiction.Thoseemployeesreturnedtowork.Turnerwasunsuccessful in persuading Lee to let the other job goforward, and as a result of the strike the Turner Companycould not complete the job and it lost the contract Sothatwhen, some 7 months later, Lee told Turner thatMull was not "in" the Local and was not eligible foremployment until he came on referral from Lee, Turnerunderstood that if he continued to work Mull any longer,he would do so upon risk of a strike.Turner testified that he thought, after Lee's call, that hewas compelled to discharge Mull or something would havehappened. He said he would be in violation of his contractwithLocal 72' He testified also that "It'scommonknowledge that you do not work union personnel andnonunionpersonnel on the same job"; that "Any timewhere you have a union job in progress that nonunionpersonnel will strike and put up a picket " Later Turnersaid, "When he said he couldn't work there, he couldn'thave worked there as far as I was concerned I cannot runmy Company with one man and I could not put myself inthat position." " .there's several things that could havehappened .They could have become conveniently ill,had a work stoppage - there's lots of things that canhappen that can cost you untold dollars and not of a legalnature so to speak " "I can't say what they would orwould not have done I did not test it and did not feel thatIwas in a position to test it " Turner testified that heterminatedMull on the knowledge and apprehension hehad just described.Respondent contended Turner discharged Mull becauseTurner misinterpreted the contract with Local 72 I findupon the preponderance of the evidence that the Unioncaused Turner to discharge Mull to encourage Mull to putloyalty to the Union ahead of loyalty to Turner, and toteachMull how to be a properunionmember. The Unioncaused the discharge to encourage "membership" in theUnion withinthemeaningof Section 8(a)(3) of the ActThus Mull gave the executive board to understand that heput his loyalty to Turner ahead of any desire to belong tothe Union; and the executive board and Lee were trying togetMull willingly to accept "reassignment" to anotherjob, which Mull refused, in order to break Mull's strongerloyalty towards Turner. Further, although the executiveboard never refused to accept Mull into membership, andin fact never officially charged him with anything becauseof his alleged accusationsagainstLee and Harper, it didpenalize him for alleged accusations by causing Turner todischargeMull. This was the Union's way of teachingMull not to makeaccusations againstunion leaders andthus properly to prepare himself forunionmembership.RespondentUnion contended that there was noviolation of the Act because Mull was a supervisor andnot anemployee within the meaning of the Act.At the time of Mull's discharge the Turner Companywas "between jobs" and had some four, five, or sixemployees.At the time of the hearing it had some 12employees.Prior to the July '67 contract between the Companyand the Union, Mull was the Company'sforeman incharge of "outside," "field" employees. From the signingof the contract until lateMarch 1968 Mull was anemployee and not a foreman or supervisor. During 2weeks of this period, in February, he worked alone on a'Actually the contract called for a nondiscriminatory referral systemThis contract is in no way a defense to Respondent's actions hereinjob, which did not make him a supervisor within the ActFor about 2 weeks ending about the first week in April,Mull was foreman over a job with three employees underhimOn this job he performed manual work with hishands and tools.Thereafter before his discharge Mull worked on anotherjob for 2 weeks under Foreman Billy Pitts Mull was nota foreman on this jobAt the time of his discharge Mull was on leave ofabsence for a week because of illness in his family. Duringthat week, however, he worked I day for the Company ona job aloneAfter executing the July 1967 contract with the Union,theTurnerCompany made payments on behalf ofemployees, includingMull, for various fringe benefits,including hospitalization insurance, health and welfarebenefits, and retirement program.According toMull'suncontradictedandcreditedtestimony, the Turner Company had a policy and practiceof paying all journeymen plumbers in its employ 35 centsan hour above journeymen's pay, and this equalledforemen's pay. Mull received this amount all the time heworked for the Company. So did Joel Jones, a relativelynew employee of the Company who was not a foreman.It appears also that journeymen plumbers are permittedto drive Turner Company trucks between the Turner shopand the jobsiteNonjourneymen are on their own ingetting to and from the jobsites unless they drive to theyshop, leave their car, and ride to and from the jobsite in acompany truck. Joel Jones, who was not a foreman, drovea company truck after he had been with Turner a shorttime.As Mull was a foreman on only one job for only about2weeks between July1967and April 26, 1968;3 as hereceived the fringe benefits other employees received underthe union contract, and as he worked as a journeymanplumber for all his employment after the union contract,withtheprivilegestheTurnerCompany gave tojourneymen plumbers; I find upon these facts and theentire record thatMull was an employee and not asupervisor at the time of his discharge by TurnerItfollows from all the above, and upon the entirerecord considered as a whole, that Respondent UnioncausedtheTurnerCompany to dischargeMulldiscriminatorilyinviolationofSection8(a)(3),Respondent Union thereby violating Section 8(b)(2) and(1)(A) of the Act.IVTHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent Union set forthin sectionIII, above, occurring in connection with the operations ofthe Turner Company described in section 1, above, have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent Union has engaged inthe unfair labor practices set forth above, I recommendthat it cease and desist therefrom and that it take certain'I find that the supervisory duties Mull performed on this one job wereirregular and sporadic and did not effect his "employee"statusCfCentral NewMexicoChapter,152 NLRB 1604, fn 10 LOCAL UNION NO. 72, PLUMBERSaffirmative action designed to effectuate the policies of theAct.RespondentUnion having caused the discriminatorydischarge of Mull, it is recommended that Respondentnotify the Turner Company in writing that it has noobjection to the employment of Mull by that Company aseither a journeyman plumber or as a supervisor, withoutprejudice to his seniority or other rights and privileges. Itisfurther recommended that Respondent make Mullwhole for any lack of pay he may have suffered by reasonof its causing the discrimination against him, by paying tohim an amount equal to that which he would have earned,but for Respondent's unlawful conduct, from April 29,1968, the day Mull would have returned to work from hisweek's leave of absence but for his discharge, until thedate the Turner Company receives Respondent's letterthatRespondent has no objection to that Company'semployment of Mull, less Mull's net earnings during saidperiod(CrossettLumberCompany,8NLRB 440,497-498), said backpay to be computed on a quarterlybasis in the manner established by the Board in FWWoolworthCompany,90NLRB 289. The backpayobligation of Respondent shall include the payment ofinterest at the rate of 6 percent to be computed in themanner set forth inIsisPlumbing & Heating Co , Inc.,138NLRB 716. I recommend further that Respondentreimburse Mull for any and all expenses incurred by himin seeking new employment between his discharge and theTurner Company's receipt of the Union's letter.The record showed thatMullhashad severaldisagreements and disputes withBusinessAgent Lee sincethe contract was signed in July 1967. In view of Mull'spast difficulties with Respondent Union, including thoseset forth in this Decision, as Mull filed the charge herein,and as Mull has not been admitted to membership in theUnion,Mull's future job opportunities in his chosenoccupation and field of competence must be protected Asa means of protection I recommend that the Union deliverto the Board's Regional Director, for transmittal to Mull,for showing to prospective employers, a signed statementaddressed to Mull stating that the Union has no objectiontoMull's employment as a journeyman plumber or as aforeman or other supervisor because he is not a memberof the Union and does not have a referral from the Union,and stating that Respondent Union will not, by any meansdirect or indirect, cause or attempt to cause any employerto refuse to hire Mull, to discharge him, or otherwise tolimithis job opportunitiesUpon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the followingCONCLUSIONS OF LAW1.Charles E. Turner and Company, Inc., is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act2LocalUnionNo 72, United Association ofJourneymenandApprenticesof the Plumbing &Pipefitting Industry of the United States and Canada, is alabor organization within the meaning of Section 2(5) ofthe Act3By causing the Turner Company to discriminateagainst James D. Mull in the hire and tenure of his'As therecord showed there was some disagreement between Lee andthe executive board as to what to do about Mull, this statement should besigned by both the chairman of the executive board and by Business AgentLee.215employment, Respondent Union has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(b)(2) and Section 8(b)(1)(A) of the Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the ActRECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law, and upon the entire record in the case,it is recommended that Respondent, Local Union No. 72,United Association of Journeymen and Apprentices of thePlumbing & Pipefitting Industry of the United States andCanada, its officers, representatives, and agents, shall1Cease and desist from(a)Causing or attempting to cause Charles E. Turnerand Company, Inc , its officers, agents, successors, orassigns, to discriminate against its employees in violationof Section 8(a)(3) of the Act;(b)Inany other manner restraining or coercingemployees in the exercise of the rights guaranteed inSection 7 of the Act.2Take the following affirmative action, which I findwill effectuate the policies of the Act(a) Immediately write Charles E. Turner and Company,Inc., 2740 East College Avenue, Decatur, Georgia 30030,stating that it withdraws all objections to the employmentof and to the working of James D. Mull without a referralfrom the Union;(b)Make whole James D. Mull for any loss of earningshemay have suffered by reason of the Respondent'scausing the discrimination against him in the manner setforth in the section herein entitled "The Remedy",(c)Deliver to the Board's Regional Director for theTenth Region, for transmittal to James D. Mull, a writtenstatement signed by the chairman of its executive boardand by its business agent, Marion A. Lee, stating that theUnion has no objection to the employment of Mull by anyemployer as a journeyman or as a foreman or supervisoron the grounds that he is not a member of the Union anddoes not have a referral from the Union; and stating thatthe Union will not by any means, direct or indirect, causeor attempt to cause any employer to refuse to hire Mull,todischargehim,orotherwisetolimithisjobopportunities(d) Post in conspicuous places in Respondent Union'sofficeor union hall, where notices to members arecustomarily posted, copies of the notice attached hereto asAppendix.' Copies of said notice, on forms provided bytheRegional Director for Region 10 (Atlanta, Georgia)shall, after being duly signed by Respondent's authorizedrepresentative, be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to its members and those who receivereferrals from it are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said noticesare not altered, defaced, or covered by any other material,(e)Reimburse James D. Mull for any and all expensesincurred by him in seeking new employment between'In the event that these Recommendations are adoptedby theBoard, thewords "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court ofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order " 216DECISIONSOF NATIONALLABOR RELATIONS BOARDApril 26, 1968, and the date of the Turner Company'sreceipt of the Union's letter provided for in subsection (c)above;(f)Notify said Regional Director, in writing, within 20days from the receipt of this Decision, what steps havebeen taken to comply herewith.'APPENDIXNOTICE TO ALLEMPLOYEESPursuant to an Order of a Trial Examiner of theNationalLaborRelationsBoard and in order toeffectuate the policies of the National Labor RelationsAct, as amended, we hereby notify our employees thatWE WILL NOT cause or attempt to cause Charles E.Turner and Company, Inc., or any other employerwithinour territorial jurisdiction, todiscriminateagainst employees or prospective employees in violationof Section 8(a)(3) of the Act.WE WILL NOT in any other manner restrain or coerceemployees or prospective employees of Charles ETurner and Company, Inc., or any other employeewithin our territorial jurisdiction, in the exercise of therights guaranteed in Section 7 of the ActWE WILL make whole James D. Mull for any loss ofpay he may have suffered as a result of our causing hisdiscriminatory dischargeWE WILL notify, in writing, Charles E. Turner andCompany, Inc., that we have no objection to the'In the event that these Recommendations are adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "employment of James D Mull by that Company, aseithera journeyman plumber or as a foreman orsupervisorWE WILL deliver to the Board's Regional Directorfor transmittal to James D. Mull, a written statementsigned by the chairman of the executive board and alsoby our busienss agent, Marion A. Lee, stating that wehave no objection to the employment of Mull by anyemployer as a journeyman or as a foreman orsupervisor on the grounds that he is not a member ofour Union and does not have a referral from us, andstating thatwe will not by any means, direct orindirect, cause or attempt to cause any employer torefuse to hire James D. Mull, to discharge him, orotherwise to limit his job opportunitiesDatedByLOCAL UNION No. 72,UNITED ASSOCIATION OFJOURNEYMEN ANDAPPRENTICES OF THEPLUMBING & PIPEFITTINGINDUSTRY OF THE UNITEDSTATES AND CANADA(LaborOrganization)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialIf employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 730 PeachtreeStreet,N.E.,Atlanta,Georgia30308,Telephone526-5741, Area Code 404